USDC IN/ND case 3:18-cr-00128-DRL-MGG document 76 filed 03/29/21 page 1 of 4


                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 UNITED STATES OF AMERICA,

                          Plaintiff,

         v.                                                   CAUSE NO. 3:18-CR-128 DRL-MGG

 GENECO TERRELL GLOVER,

                          Defendant.

                                       OPINION AND ORDER
        Geneco Glover moved pro se for compassionate release or alternatively service of his remaining

sentence on home confinement. The government opposes his motion. The court denies his request

for home confinement because the Bureau of Prisons has exclusive authority to determine the location

where an inmate serves his custodial sentence, including whether transfer from a secure facility to

home confinement is appropriate. See 18 U.S.C. § 3621(b); Tapia v. United States, 564 U.S. 319, 331

(2011); McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality).

        Compassionate release is governed by 18 U.S.C. § 3582(c)(1), which says the court generally

“may not modify a term of imprisonment once it has been imposed.” One exception, argued here, is

when “extraordinary and compelling reasons warrant” a reduction. 18 U.S.C. § 3582(c)(1)(A)(i). The

commentary of U.S.S.G. § 1B1.13 can provide guidance. See United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020); see also U.S.S.G. § 1B1.13 app. n.1 (medical conditions, age, or family circumstances).

Even then, his release must satisfy the factors under 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A);

United States v. Cochran, 833 F. Appx. 5, 9 (7th Cir. 2020). The government concedes that Mr. Glover

exhausted his administrative remedies. See United States v. Sanford, 986 F.3d 779, 782 (7th Cir. 2021).

        The court sentenced Mr. Glover in August 2020 to 57 months for mail fraud and aggravated

identity theft. He has served about 12 months given his credit for time served before sentencing. He
USDC IN/ND case 3:18-cr-00128-DRL-MGG document 76 filed 03/29/21 page 2 of 4


has a release date of March 15, 2024. He is 39 years old. Mr. Glover says his health conditions during

the COVID-19 pandemic are extraordinary and compelling reasons in their totality to warrant release:

an immunocompromised state from HIV, arthritis, and his state of inhaling second-hand smoke

because of his imprisonment. Arthritis is not an at-risk category, so the court considers his other two

health conditions.

        The CDC says smokers are at an increased risk of severe illness from COVID-19, but it speaks

only of smokers or former smokers.1 Mr. Glover says he is a former smoker and thus at an increased

risk; but prison populations are full of people who are former smokers, and a history of smoking alone

isn’t extraordinary or compelling today. The CDC estimates that 14 percent of the U.S. population in

2019 were current smokers, not accounting for any measure of the population that were former

smokers. Mr. Glover should follow the CDC’s guidance to refrain from smoking to lower his risk.

The guidance doesn’t speak of inhalers of second-hand smoke. In addition, the BOP generally

prohibits inmate possession or use of smoking products,2 so any exposure he may have is minimized.

Even assuming that inmates violate these rules, and they no doubt on occasion do, there isn’t any

evidence that such rule-breaking is so widespread as to increase his risk dramatically.

        The CDC lists individuals with an immunocompromised state from HIV as potentially at an

increased risk for severe illness from COVID-19, not at an actual increased risk.3 The CDC

recommends people with this condition continue taking proper medication, and the BOP is equipped

to handle that for Mr. Glover, and has been for many months. Indeed, the CDC believes that people


1https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.
html#smoking.

2 U.S. Dept. of Justice, Program Statement, 3 (Jan. 7, 2015),

https://www.bop.gov/policy/progstat/1640_005.pdf.

3https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.


                                                       2
USDC IN/ND case 3:18-cr-00128-DRL-MGG document 76 filed 03/29/21 page 3 of 4


with HIV who are on effective HIV treatment have the same risk for COVID-19 as people who don’t

have HIV.4 The court considered his condition at the time of sentencing and likewise found that his

medical condition wasn’t extraordinary, citing U.S.S.G. § 5H1.4, see also 18 U.S.C. § 3553(a)(5), and

instead one that the BOP had the tools to address. His medical condition thus isn’t an extraordinary

or compelling reason for release.

          Mr. Glover isn’t considered at a high-risk age. He resides at FCI Morgantown. Today, the

facility has no active COVID-19 cases out of 441 total inmates.5 Moreover, the BOP continues to

vaccinate its inmates and staff, with 87 staff members and 12 inmates having been vaccinated at FCI

Morgantown.6 The BOP has been heroically undeterred in combatting the challenges of the COVID-

19 pandemic. Though the trajectory of this pandemic could change, as vaccinations increase and safety

protocols continue to be used, the acute risks of months gone by should continue to wane.

Accordingly, Mr. Glover’s situation isn’t extraordinary and compelling. See 18 U.S.C. § 3582(c)(1)(A)(i).

          The sentencing factors likewise militate against compassionate release here. See 18 U.S.C. §

3553(a). Mr. Glover defrauded approximately 65 victims over an extensive 14-year period, stealing

more than $160,000. See 18 U.S.C. § 3553(a)(1). His scheme stretched across multiple states. See id. It

was extensive. He persisted in this fraud after knowing he had been indicted; and he evaded arrest by

law enforcement for 14 months. The court adheres to the wisdom that when the certainty of an

indictment isn’t enough to correct one’s behavior or promote respect for the law, a sentence must be.

See 18 U.S.C. §§ 3553(a)(1), (a)(2)(A), (a)(2)(B). Service of a mere 12 months of a 57-month sentence

barely scratches the surface of just punishment, adequate deterrence, or protection of the public.

Recidivism for fraud offenders may be the lowest among federal offenders (34.2 percent rearrest rate),


4   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/hiv.html.

5   https://www.bop.gov/coronavirus/.

6   Id.

                                                    3
USDC IN/ND case 3:18-cr-00128-DRL-MGG document 76 filed 03/29/21 page 4 of 4


see United States Sent. Comm’n, Recidivism Among Federal Offenders (2016); but, for a man convicted of

theft, fraud, identity theft, grand theft, and forgery even before his federal crimes, his graduation from

misdemeanors to felonies, and his evasion from law enforcement, this proves a much too conservative

outlook of his risk of relapse. Mr. Glover is right that his crime was non-violent, but his victims were

deeply impacted. His conduct’s duration and persistence and the number of victims here work against

early release. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(A), (a)(6).

        Considering the § 3553(a) factors, the COVID-19 precautions the BOP is taking, and the

BOP’s ability to care for inmates with similar medical conditions, the court DENIES Mr. Glover’s

request for compassionate release or to serve the remainder of his sentence in home confinement

(ECF 71).

        SO ORDERED.
        March 29, 2021                                     s/ Damon R. Leichty
                                                           Judge, United States District Court




                                                      4
